[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE JURY CLAIM
The defendant moves to strike the plaintiff's claim for a jury trial. The defendant contends the case must be stricken in its entirety from the jury docket.
The plaintiff seeks, among other things, monetary damages for the defendant's alleged breach of contract and breach of duty of good faith and fair dealing. The plaintiff has a right to a jury trial on these claims. While the plaintiff does not presently have a right to a jury trial for its claims brought under the Connecticut Unfair Trade Practices Act, General Statutes § 42-110a
et seq., the plaintiff will have such a right after October 1, 1995. See 1995 Public Act No. 95-123(2).
The motion is denied.
THIM, JUDGE